UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 25, 2016 DIFFUSION PHARMACEUTICALS INC. (Exact name of registrant as specified in its charter) Delaware 000-24477 30-0645032 (State or other jurisdiction of (Commission File (I.R.S. Employer incorporation) Number) Identification No.) 2020 Avon Court, #4 Charlottesville, Virginia (Address of principal executive offices) (Zip Code) (434) 220-0718 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 – Other Events On January 25, 2016, Diffusion Pharmaceuticals Inc. issued a press release announcing that its ticker symbol on the OTC Market has changed from “RESX” (OTCQX:RESX) to “DFFN” (OTCQX:DFFN), effective as of the opening of trading on Monday, January 25, 2016. A copy of the press release announcing this change is attached hereto as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits. (d)Exhibits: Exhibit No. Description News Release issued by Diffusion Pharmaceuticals Inc. on January 25, 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: January 27, 2016 DIFFUSION PHARMACEUTICALS INC. By: /s/David G. Kalergis Name: David G. Kalergis Title: Chief Executive Officer EXHIBIT INDEX Exhibit No. Description News Release issued by Diffusion Pharmaceuticals Inc. on January 25, 2016
